DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 1-4 and 10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-9, and 11 – 21 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Claim Objections


Claims 15-16 were objected to because of informalities, however, the objection is withdrawn in light of amendment. 
Claim Rejections - 35 USC § 112











The rejection of claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of amendment.    
Allowable Subject Matter





Claims 1-21 are allowed. 


The following is an examiner’s statement for reasons of allowance because the prior art of records such as Wen Tong et al., (US 2003/0099302 A1); Ching-Fu Kung et al., (US 2009/0190597 A1); Qunbi Zhuge et al., (US 2018/0145761 A1); has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A distribution matching circuit, comprising processing circuitry to implement a plurality of lookup tables forming a hierarchical tree structure,
wherein an uppermost level lookup table among the plurality of lookup tables converts first part of external input information into first designation information, designating a combination of signal point groups in first signal space, the first signal space being managed by each of the plurality of lookup tables in an immediately lower level of an uppermost level, and outputs the designation information to each of the plurality of lookup tables in the immediately lower level of the uppermost level, 
each of a plurality of intermediate level lookup tables from a level immediately below the uppermost level to a level immediately above a lowermost level among the plurality of lookup tables converts a bit sequence including second part of  a combination of signal point groups in second a-signal space managed by each of the plurality of lookup tables in an immediately lower level of each of the plurality of intermediate level lookup tables, and outputs the second designation information to each of the plurality of lookup tables in the immediately lower level of each of the plurality of intermediate level lookup tables, and
each of a plurality of lowermost level lookup tables among the plurality of lookup tables converts a bit sequence including third part of external input information and the second designation information input from the plurality of lookup tables  of an immediately upper level into third signal point information indicating signal constellation in third signal space managed by each of the plurality of lowermost level lookup tables, and outputs theBIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/MH/vdApplication No.: 17/118,902Docket No.: 1163-1758PUS1 third signal point information.
Regarding claim 5, A distribution matching circuit, comprising processing circuitry to implement a plurality of lookup tables, 
wherein a part of the plurality of lookup tables converts a bit sequence, including a part of external input information and designation information that designates a combination of signal point groups in a signal space managed by each of the part of the plurality of lookup tables, into signal point information indicating signal constellation in a signal space managed by each of the part of the plurality of lookup tables, and outputs the signal point information, and 
wherein the plurality of lookup tables is hierarchized to form a tree structure of twoReply to Office Action of April 26, 2022Page 4 of 15 levels, 
an upper level lookup table among the plurality of lookup tables converts a part of the external input information into designation information that designates a combination of signal point groups in a signal space managed by each of a plurality of lower level lookup tables among the plurality of lookup tables, and outputs the designation information to each of the plurality of lower level lookup tables, and 
each of the plurality of lower level lookup tables converts a bit sequence including a part of the external input information and the designation information input from the upper level lookup table into signal point information indicating a signal constellation in a signal space managed by each of the plurality of lower level lookup tables and outputs the signal point information.
Regarding claims 6, 10, 11 and 12, are allowed for the same reasons as claim 1.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964. The examiner can normally be reached Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636